Citation Nr: 0909031	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-10 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.





ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The Veteran served on active duty from August 1943 to June 
1946.  He died in November 2005.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1943 to 
June 1946.  He died in November 2005.  The appellant is his 
surviving spouse.

2.  The cause of the Veteran's death in November 2005 was 
listed on his Certificate of Death as congestive heart 
failure due to or as a consequence of coronary artery disease 
(CAD) due to or as a consequence of seizure disorder, due to 
or as a consequence of cardiac arrhythmias.  Other 
significant conditions or conditions contributing to death 
but not previously listed were rectal cancer, anemia, and 
chronic renal failure.  

3.  At the time of the Veteran's death, service connection 
was in effect for deformity of the right foot with 
cicatrices, ankylosis of the tarsal and metatarsal bones and 
limitation of motion, rated as 30 percent disabling, and 
inactive osteomyelitis of the right foot, rated as 20 percent 
disabling.

4.  The Veteran's cause of death was not incurred in or 
aggravated by active service, a service-connected disability 
did not substantially or materially contribute to cause his 
death, and he was not permanently and totally disabled as a 
result of his service-connected disabilities at the time of 
death.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.07, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from August 1943 to June 
1946.  The Veteran suffered a crushing injury to his right 
foot in August 1945 when his foot was run over by a truck.  A 
May 1946 Board of Medical Survey noted the Veteran's 
residuals as osteomyelitis of the right foot.  

The Veteran submitted his claim for service-connected 
disability compensation for disabilities associated with his 
right foot in July 1946.  Service connection was granted by 
way of a rating decision dated in October 1946.  The 
Veteran's disability was characterized as limitation of 
motion, post operative scar, and osteomyelitis of the right 
foot.  A 40 percent disability rating was also granted.

The Veteran's disability status was changed in July 1947.  He 
was granted a disability rating for deformity of the right 
foot with cicatrices and ankylosis of tarsal and metatarsal 
bones and limitation of motion with a 30 percent rating.  The 
Veteran's osteomyelitis was given a separate 20 percent 
rating.  

The Veteran received treatment for problems with the skin on 
the dorsum of his right foot in the several years after 
service, including having a skin transplant in October 1947.  
The ratings for his two service-connected disabilities 
remained unchanged except for a temporary 100 percent rating 
for the period from November 1948 to March 1949.  The Veteran 
was hospitalized for treatment of ulceration of the skin of 
the dorsum of the right foot and received a 100 percent 
rating for his period of hospitalization only.  

The Veteran submitted an increased rating claim for his two 
service-connected disabilities in July 2003.  He also sought 
entitlement to service connection for CAD and diabetes 
mellitus.  He submitted a VA hospital summary noting 
treatment for diabetes mellitus in April and May 1989.  The 
summary noted a 12-year history of diabetes.

The Veteran was afforded a VA examination in August 2003.  
The examiner noted a history from the Veteran of diabetes for 
20 years.  He also noted a history from the Veteran of a 
myocardial infarction (MI) in 1989 and a second MI in 1992.  
The Veteran underwent six-vessel bypass surgery after the 
second MI.  He had angioplasty of one artery in 1993.  He 
later had a pacemaker implanted.  The examiner noted that the 
residuals of the Veteran's right foot injury in service were 
asymptomatic.  The Veteran reported that he experienced 
claudication in the right lower extremity in 1989.  This 
worsened approximately three years prior to the examination 
(2000) and the veteran had a femoropopliteal bypass graft.  
This was repeated in 2002.  The examiner said there was a 
record of arterial Doppler studies that showed occlusive 
disease in both tibial arteries.  The Veteran was recently 
hospitalized for ulcerations of the right great toe and heel.  
The veteran also complained of pedal edema, below the knee, 
on a daily basis.  The diagnoses were type 2 diabetes 
mellitus, atherosclerotic heart disease that was more likely 
than not related to diabetes mellitus, post-crush injury to 
the right foot with skin graft that was asymptomatic, and 
peripheral vascular disease (PVD), post-surgical intervention 
with symptoms as described.  The examiner said it was more 
likely than not that the PVD was related to the diabetes 
mellitus.

The Veteran's claim for increased ratings for his service-
connected right foot disabilities was denied in September 
2003.  He was also denied service connection for diabetes 
mellitus and CAD.

The Veteran did not appeal the denial of service connection 
for diabetes mellitus or CAD.  He did disagree with the 
denial of an increased rating in September 2003.  He 
submitted treatment records from The Methodist Hospital for 
treatment provided in August 2002 and October 2002.  The 
records do show the Veteran initially treated for a Grade I 
ulceration on the posterior aspect of the right heel.  
However, the medical records did not relate this ulceration 
to the Veteran's service-connected right foot disabilities.  
The records also showed the Veteran with diagnoses of PVD, 
insulin-dependent diabetes mellitus, CAD, congestive heart 
failure, and hypertension in August 2002.  The Veteran was 
diagnosed with severe problems involving his coronary 
arteries with significant blockages noted.  He also had a low 
ejection fraction in October 2002.  

VA treatment records, for the period from September 2003 to 
June 2004, show that the Veteran was seen on several 
occasions for general treatment.  The records contain no 
information that would relate any of the conditions noted in 
the Methodist Hospital records, or on his Certificate of 
Death, to his military service.

The Board denied the Veteran's claim for increased ratings 
for his right foot disabilities in July 2005.

The appellant submitted a claim for entitlement to Dependency 
and Indemnity Compensation (DIC) in November 2005.  She 
included a copy of the Veteran's Certificate of Death that 
reported his cause of death as due to congestive heart 
failure due to or as a consequence of coronary artery disease 
(CAD) due to or as a consequence of seizure disorder, due to 
or as a consequence of cardiac arrhythmias.  The certificate 
also listed rectal cancer, anemia, and chronic renal failure 
as other significant conditions or conditions contributing to 
death but not previously listed.  The certificate showed that 
the Veteran died in November 2005.  

The appellant wrote to her Congressional representative in 
January 2006.  She reported that she had filed a claim with 
VA for benefits associated with her husband's death.  She 
forwarded a copy of a letter from the RO, dated December 7, 
2005, that acknowledged her claim and informed her that, 
because of a great number of claims, action on her claim may 
be delayed.  The appellant was concerned about any delay in 
the processing of her claim due to financial needs.  The 
representative asked the RO for an update on the claim in 
January 2006.

The RO responded in February 2006.  The letter acknowledged 
receipt of the appellant's claim for DIC benefits.  The 
letter also noted that the RO had written to the appellant to 
provide her with notice of the evidence and/or information 
required to substantiate her claim in January 2006.  The 
response further noted the Veteran's service-connected 
disabilities and percentages and that he had received monthly 
payments for a 40 percent combined disability during his 
lifetime.  

Associated with the claims folder are treatment records from 
C. Bonu, M.D., for the period from June 2004 to October 2005.  
The records do not provide any nexus between the Veteran's 
cause of death and his military service.   

Records from The Methodist Hospitals, for the period from May 
2002 to November 2005, were also associated with the claims 
folder.  The records provide multiple discharge summaries 
from 2002 to 2005 that reflect extensive medical care 
provided to the Veteran.  However, there are no entries in 
the records where the Veteran's service-connected 
disabilities are related to any of his current medical 
problems/conditions/diagnoses.  Further, there are no entries 
that relate any of the current medical 
problems/conditions/diagnoses to the Veteran's military 
service.  This would include congestive heart failure, CAD, 
seizure disorder, cardiac arrhythmias, rectal cancer, anemia, 
and chronic renal failure.

The RO denied the appellant's claim in April 2006.  The April 
2006 notice letter also informed the appellant that her claim 
for death pension benefits was denied because of excessive 
income.

The appellant submitted her notice of disagreement (NOD) in 
May 2006.  She also submitted a statement in support of her 
claim in June 2006.  She argued that she was entitled to the 
"Veteran's" pension.  She detailed her monthly income and 
said she did not believe she was getting too much money.  She 
said the Veteran only received 40 percent for his disability 
and that this was not sufficient for what he had gone 
through.  She challenged the RO for saying the Veteran was 
not service-connected [sic] and stated that he was discharged 
from the Navy and received a 40 percent disability.  

The appellant perfected her appeal in April 2007.  She did 
not provide any argument or evidence in support of her 
appeal.  

The RO again wrote to her to inform her of the 
evidence/information necessary to substantiate her claim for 
DIC benefits in August 2007.  The RO also provided an update 
of the status of her appeal to her Congressional 
representative in August 2007.  The letter informed the 
representative that the appellant's claim remained denied and 
that she had perfected her appeal.  It was noted that she had 
been sent a letter in August 2007 requesting any additional 
information or evidence before her case was forwarded to the 
Board.

The RO wrote a separate letter to the appellant regarding her 
claim for aid and attendance benefits in August 2007.  

The appellant submitted a statement wherein she had no new 
evidence to submit in September 2007.  

She was granted entitlement to death pension benefits and aid 
and attendance in January 2008.

Her case was certified on appeal to the Board in February 
2009.

II. Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases, including arteriosclerosis, hypertension, chronic 
renal failure, seizure disorder, and rectal cancer, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran's service treatment records (STRs) well document 
the injury to his right foot in service.  His treatment for 
the residuals of the injury are also documented.  The STRs 
also provide an assessment of his overall health at the time, 
to include the Board of Medical Survey in May 1946.  None of 
the several conditions listed on the Certificate of Death are 
listed in the STRs.  

The Veteran was afforded VA examinations and received 
treatment at VA facilities in the five-year period after 
service.  Those medical records are negative for any 
reference to the several medical conditions listed on the 
Certificate of Death.  There is no evidence to support a 
finding that any of the conditions were manifest to any 
degree all within a year after service.  

The other medical evidence of record denotes the diagnosis 
and treatment of the conditions listed on the Certificate of 
Death.  However, there is no medical record that provides any 
connection between the Veteran's service-connected 
disabilities of the right foot and the conditions associated 
with his death.  Moreover, there is no medical record that 
provides a nexus between any of the conditions listed as 
causing or contributing to his death and his military 
service.

The appellant has not provided any specific argument in 
support of her claim for DIC benefits.  She expressed 
disagreement with the denial of benefits and perfected her 
appeal but did not provide any basis for why she believes the 
Veteran's death was related to either his service-connected 
disabilities or to his military service.  Thus, it is not a 
question of whether she is competent to opine as to whether 
his death is related to his service-connected disabilities or 
to his service as she has not provided any argument or 
opinion on the matter other than to disagree with the denial 
of benefits.

The Board finds that the evidence does not support a nexus 
between the Veteran's congestive heart failure, CAD, seizure 
disorder, cardiac arrhythmias, rectal cancer, anemia, and 
chronic renal failure and his military service.  Further, the 
evidence does not establish any connection between the 
Veteran's service-connected disabilities and his death, or 
the several conditions that caused or contributed to his 
cause of death.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the Veteran's cause of death.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

In the context of a claim for DIC benefits, 38 U.S.C.A. § 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In the present case, the appellant's claim was received in 
November 2005, prior to the decision in Hupp.  The RO wrote 
to her in January 2006.  The letter advised her of the 
evidence required to substantiate her claim for service 
connection of the Veteran's cause of death.  The letter 
further advised the appellant of the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  The letter did not inform the 
appellant of the Veteran's service-connected disabilities.

The RO also wrote to the appellant's Congressional 
representative in February 2006.  The letter was in response 
to an inquiry from the appellant to the representative about 
her benefits.  The RO's response noted the Veteran's service-
connected disabilities and his respective disability ratings.  
The response also noted that the appellant had been sent her 
own notice letter in January 2006.  It is reasonable to 
conclude that the Congressional representative provided a 
copy of the RO's February 2006 letter to the appellant as 
part of his response to her request for assistance.

The appellant did not respond to the RO's letter and her 
claim was denied in April 2006.  She submitted a limited NOD 
in May 2006.  However, she submitted a more detailed 
statement in June 2006.  In the latter statement she referred 
to the Veteran having received a 40 percent disability since 
his discharge from service.  She also argued that the RO 
appeared to be saying the Veteran was not service connected 
when she knew that he was service-connected for disabilities 
involving his right foot.

The RO wrote to her again in August 2007.  She was again 
informed of the evidence/information needed to substantiate 
her claim.  She was advised of the types of evidence she 
should submit.  She was advised of the evidence of record, 
and what VA was responsible for in the development of her 
claim and what she should do.  The letter also provided the 
notice required by the Court in Dingess.  

The appellant responded that she had no new evidence to 
submit in September 2007.

The appellant has not disputed the contents of the VCAA 
notice in this case.  A notice error is presumed prejudicial 
to the claimant unless it is demonstrated that (1) any defect 
in notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The Board acknowledges that there is a notice error in this 
case in regard to requirements set forth in Hupp in that the 
appellant was not notified directly by VA of the Veteran's 
service-connected disabilities in the two DIC letters sent to 
her.  To the extent there is a notice error, the presumption 
of any prejudice is overcome in this case.  The appellant 
clearly has actual knowledge of what is required to establish 
entitlement to DIC benefits because of the general notice 
provided in January 2006 and August 2007.  Further, it can 
concluded that she received a copy of the RO's response to 
the Congressional inquiry in February 2006.  This response 
detailed the Veteran's service-connected disabilities and 
ratings.  Moreover, the appellant demonstrated knowledge of 
the Veteran's 40 percent rating in her statement of June 
2006.  Moreover, she is reasonably expected to understand 
what was required to substantiate her claim based on the VCAA 
notices sent to her as well as the statement of the case 
which explained the applicable criteria and what was 
deficient.  

The appellant has not been prohibited from meaningful 
participation in the adjudication of her claim such that it 
affects the essential fairness of the adjudication.  She 
submitted a timely NOD and appeal to adjudications by the RO 
and submitted her argument in support of her claim in June 
2006.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  Private treatment 
records were obtained from two sources.  The Veteran's STRs 
and medical evidence related to earlier claims were available 
and considered in the adjudication of the claim.  The 
appellant elected not to have a hearing in her case.

The Board finds that VA has satisfied its duty to notify and 
assist.  The appellant has not identified any other pertinent 
evidence, not already of record, that can be obtained.  The 
Board is also unaware of any such evidence.  A medical 
opinion is not required in this case as there is no 
indication that the service-connected disabilities may have 
caused or contributed to cause the Veteran's death or that a 
causative or contributory cause of death is related to 
service or to the service-connected disabilities.   


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


